IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-74,956


EX PARTE VICTOR SAMARRON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



 Per Curiam.
O P I N I O N

   This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant pleaded guilty to the offense
of murder and was sentenced to 65 years in prison.  Applicant appealed, and his conviction was
affirmed.  Samarron v. State, No. 04-01-00124-CR (Tex. App. -- San Antonio, delivered
August 14, 2002).
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate attorney did not timely notify him that his conviction had been
affirmed or that he could seek discretionary review, pro se.   The trial court found, based on
an affidavit filed by Applicant's appellate counsel,  that Applicant was denied the opportunity
to file a timely petition for discretionary review, and recommended that he be afforded the
opportunity to do so.	
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 2000-CR-4546
from the 290th  Judicial District Court of Bexar County.  Applicant is ordered returned to the
point at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold that
should Applicant desire to seek discretionary review, he must take affirmative steps to see that
his petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.

DELIVERED: June 9, 2004
DO NOT PUBLISH